Citation Nr: 0717507	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  05-02 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for rheumatoid 
arthritis.

3.  Entitlement to service connection for residuals of 
scalding burns to the forehead and chest.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel



INTRODUCTION

The veteran had active service from January 1970 through 
December 1973.  He was awarded the Combat Action Ribbon (CAR) 
during his active service.  The veteran also appears to have 
some unverified Naval Reserve service from 1978 through 1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Augusta, 
Maine.


FINDINGS OF FACT

1.  The veteran is a combat veteran, and has been variously 
diagnosed with PTSD.
 
2.  The veteran does not currently have rheumatoid arthritis.

3.  The veteran does not have any current residuals of 
scalding burns to the forehead and chest.


CONCLUSIONS OF LAW

1.  PTSD was incurred in, or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.304(f) 
(2006).

2.  Rheumatoid arthritis was not incurred in, or related to 
any incidence of service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).  

3.  Residuals of scalding burns to the forehead and chest 
were not incurred in, or related to any incidence of service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

While in the present appeal, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for service connection, he was not 
provided with the notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disability on appeal until March 2006.  Despite the untimely 
notice provided to the veteran concerning these elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of the final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007); Simmons v. Nicholson, No. 06-7092 
(Fed. Cir. May 16, 2007).  In that regard, the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claims for service connection for 
rheumatoid arthritis and residuals of burns.  Thus, any 
question as to the appropriate disability ratings or 
effective dates to be assigned is rendered moot.

In the instant case, the RO sent a letter in May 2003 (prior 
to the May 2004 adverse decision) which adequately informed 
the veteran of the evidence and information (1) necessary to 
substantiate the claim; (2) that VA would seek to provide; 
and (3) that the veteran was expected to provide.  The letter 
also essentially told the veteran to submit any information 
or evidence in his possession.  The RO additionally requested 
that the veteran identify any relevant records and/or 
additional supporting information or evidence, and submit 
authorizations to the RO so that the RO could obtain the 
records or other evidence on his behalf.  Additionally, the 
RO sent a letter dated February 2006 informing the veteran of 
the information and evidence necessary to substantiate a 
claim for PTSD resulting from a sexual assault, as well as 
what information the veteran could provide to substantiate 
his claim.  While this information was not provided prior to 
the May 2004 adverse determination, it was provided prior to 
the June 2006 Supplemental Statement of the Case, after which 
the veteran had an opportunity to respond.  In light of the 
foregoing positive outcome regarding this claim, the Board 
finds that the veteran has not been prejudiced by any notice 
deficiency.  

The Board further notes that the veteran's service medical 
records, service personnel records, and VA treatment records 
have been obtained.  The veteran was also afforded VA 
examinations for PTSD and burns.  Additionally, the veteran 
submitted statements regarding his conditions.  The veteran 
has not identified any further evidence with respect to his 
claim, and the Board is similarly unaware of any such 
evidence.  Thus, VA's duty to assist the veteran has been 
fulfilled.

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.



The claim for service connection for PTSD

The veteran contends that he has PTSD as the result of a 
sexual assault that occurred during service.  The veteran 
also argues that constant artillery fire he heard while 
aboard a ship off the shores of Vietnam caused PTSD.

Establishment for service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f); See also Cohen v. Brown, 10 Vet. App. 
128 (1997).

A diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  38 C.F.R. § 3.304(f).  The United States Court of 
Appeals for Veterans Claims (Court) has taken judicial notice 
of the mental health profession's adoption of the DSM-IV as 
well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke...in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his or her exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-41 (1997).

This case turns on whether the veteran has a confirmed 
diagnosis of PTSD established in accordance with 38 C.F.R. 
§ 4.125(a).  The veteran had an MOS of cook noted in his 
service personnel records.  The veteran received a Combat 
Action Ribbon (CAR) during his active service, which 
indicates combat service.  Additionally, the veteran's 
service personnel records indicate that the veteran served 
aboard the USS F.D. Roosevelt and the USS Joseph Hewes during 
his period of active service.

The veteran identified two in-service stressors that he 
contends resulted in his PTSD.  The first stressor, the 
veteran contends that he was sexually assaulted, shortly 
after his enlistment, while his ship was docked in Florida.  
He alleges that he went to the house of a fellow shipmate, 
got drunk and passed out on the couch.  He reported that he 
woke up in the middle of the night to find his fellow 
shipmate performing a sexual act on him.  After he woke up 
and yelled, the shipmate was pulled off of him by the 
shipmate's wife and another man.  The veteran then reported 
that he turned over and went back to sleep.  The veteran 
reported feeling very nervous and uncomfortable upon 
returning to the ship because he was afraid of the comments 
he would hear from other sailors.  

The second stressor the veteran reported was when he was 
aboard the USS Joseph Hewes.  The veteran recounted that when 
he was on line duty, where he was responsible for writing 
down the coordinates of other ships, he would hear the 
results of the shelling operations of the other GIs in the 
bush.  Additionally, as he was stationed in the combat area 
of the ship, he would hear the shelling which occurred for 12 
to 16 hours at a time.  

The service medical records do not contain any complaints, 
findings, or treatment of a psychiatric disorder, to include 
PTSD.  The veteran's examination upon enlistment, dated 
August 1969, noted a normal psychiatric state.  The veteran 
had an examination in November 1972 which indicated a normal 
psychiatric state but also noted incidences of heroin and 
barbiturate abuse.  The veteran's examination upon 
separation, dated December 1973, also revealed a normal 
psychiatric state.  A report of medical history upon 
enlistment into the Naval Reserves did not note psychiatric 
problems.  Likewise, an enlistment examination dated August 
1978 indicated a normal psychiatric state.  However, the 
examination upon enlistment into the naval reserves, dated 
February 1980, indicated a history of outpatient treatment 
for depression, and a possible drinking problem.  The veteran 
was not recommended for reenlistment.    

The post-service, VA medical records, dated May 2001 through 
December January 2006 demonstrate that the veteran received 
psychiatric treatment for alcohol dependence and depression 
as well as indicated some possible PTSD symptoms.  A 
September 2001 mental status evaluation indicated that the 
veteran had significant signs of PTSD, but that his substance 
abuse existed prior to his service and that his current 
alcoholism prevented further exploration of his PTSD 
symptoms.  The report also noted a family history of 
alcoholism.  The counselor did not provide a diagnosis for 
PTSD, but stated that those symptoms could be explored after 
some degree of sobriety was achieved.  An October 2001 VA 
record indicated PTSD as a pertinent diagnosis that was noted 
but not treated at that time.  The October 2001 report also 
indicated that the veteran was a heavy alcoholic with a 
family history of both his father and grandfather being 
alcoholics.

The veteran was afforded a VA examination for his PTSD in 
September 2003.  The examiner noted that the veteran reported 
becoming an alcoholic at the age of 13 or 14, and began 
smoking marijuana and using drugs, including LSD, speed, and 
amphetamines, when he was 16.  The veteran did not report any 
physical or sexual trauma during childhood.  The veteran also 
reported that during boot camp, he was sent to a psychiatrist 
because he seemed to be upset a lot, but the veteran 
attributed this to homesickness.  The veteran stated that 
significant experiences while in the military included the 
sexual assault that occurred while he was stationed in 
Florida.  He also reported that hearing the descriptions of 
combat while performing his duties aboard his ship in Vietnam 
was a significant military experience.  The examiner noted a 
prior history of mental health treatment in 1978 due to the 
veteran's divorce, as well as treatment in 1990 for his first 
alcohol detoxification.  After a mental status evaluation, 
the examiner indicated that it was questionable as to the 
veteran's experiencing an event that is outside the range of 
usual human experience that would be markedly distressing to 
almost anyone.  The veteran denied symptoms of persistent re-
experiencing of any traumatic events, persistent avoidance of 
stimuli associated with the trauma, numbing of general 
responsiveness, and persistent increased arousal.  The 
examiner provided a diagnosis of malingering, alcohol 
dependence in late partial remission, and polydrug abuse in 
late partial remission, assigned a GAF score of 53, and 
opined that the veteran did not have symptoms consistent with 
PTSD.

A March 2003 detoxification follow-up report indicated 
possible PTSD as a result of being a "radio guy" on a navy 
ship, but noted no direct combat experiences.  Another 
detoxification follow-up report dated July 2003 indicated an 
assessment of PTSD based on the veteran's giving a history of 
being sexually abused in the navy, as well as a violent 
alcoholic father who beat him.  The physician noted symptoms 
of nightmares a couple of times a month.  A February 2004 
letter from his treating VA psychologist indicated that due 
to his alcohol abuse, the psychologist had not yet explored 
the veteran's PTSD symptoms.  A November 2004 follow-up note 
indicated a diagnosis of chronic PTSD.

A November 2005 Comprehensive Mental Health Assessment done 
in reference to a referral to the VA PTSD clinic indicated 
that the veteran reported his above mentioned military events 
as stressful events.  Upon thorough examination, the examiner 
noted that stated that while the veteran did seem to have 
witnessed fighting while he was in Vietnam, he did not appear 
to have experienced these events as traumatic.  Regarding the 
sexual assault occurring in Florida, the examiner stated that 
the veteran experienced anxiety symptoms that interfered with 
his sex life as a result of the experience, but that the 
veteran's initial reaction to the assault of going back to 
sleep immediately afterward did not meet the criteria for a 
traumatic event.  Therefore, the examiner did not provide a 
diagnosis of PTSD, but rather provided diagnoses of anxiety 
disorder, and alcohol dependence in full sustained remission 
and assigned a GAF score of 60.  Further, the veteran was not 
accepted into the PTSD clinic and was referred back to VA 
outpatient treatment.

A December 2005 psychiatric consultation and consultation for 
a penile implant indicated that the veteran was referred for 
a psychological evaluation and treatment for sexual 
dysfunction.  Upon examination, the veteran attributed his 
difficulties with sexual functioning and intimacy to the 
traumatic events he experienced in his life, including the 
alleged sexual assault that occurred during service.  The 
veteran described multiple stressful events while in the 
military, including seeing bodies in bags that were placed in 
the refrigerators while he was a cook on the ship, hearing 
whether soldiers hit their targets or not through headphones 
while on duty, posting the positions of ships.  The veteran 
reported always having thoughts of having wanted to do more 
to help the war.  He indicated that he avoided talking about 
Vietnam or watching movies about the war.  The veteran denied 
nightmares unless he had recently talked about his stressful 
events.  The veteran also reported having to go to 
rehabilitation after his release from the navy and that he 
was left out when other fellow soldiers were marching in 
parades in New York.  The veteran reported better sleep since 
he stopped drinking but that he still experiences distressing 
dreams, decreased energy, increased irritability, 
unintentional weight loss, and feelings of sadness or 
tenseness.  The examiner noted the veteran's prior history of 
alcohol and substance abuse and noted a current period of 
sobriety for the past 3 years.  Upon mental examination, the 
veteran reported multiple symptoms of depression and anxiety.  
The examiner provided diagnoses of chronic PTSD, depression, 
alcohol dependence with psychological dependence in full 
sustained remission, and marijuana abuse.  A GAF score of 55 
was assigned.  

A January 2006 referral to the PTSD clinic noted a history of 
positive mental stress test and that the veteran met some of 
the criteria for PTSD.  The ensuing evaluation indicated 
symptoms including, intrusive thoughts about the sexual 
assault about two to three times a month, difficulty in 
crowds, being easily overwhelmed, avoiding war movies and 
limiting the news.  After taking the veteran's military 
history, the examiner noted that the veteran seemed more 
traumatized by the events that happened in Florida than the 
events surrounding his deployment in Vietnam.  The examiner 
opined that the veteran met some of the PTSD criteria, but 
also that the numbing effects of alcohol at the time of his 
sexual assault, as well as the effects of alcoholism for 
years after could have numbed the possible reactions to the 
assault.  The examiner opined that the veteran would benefit 
from counseling, and provided diagnoses of depressive 
disorder, anxiety not otherwise specified, and ruled out 
PTSD.

Finally the veteran was provided with a VA PTSD examination 
in January 2006.  After a thorough examination and review of 
the claims folder, the examiner noted a history of past 
psychiatric treatment for alcohol dependence, maintenance of 
abstinence from alcohol, and management of family stress.  
The examiner also noted that 2003 VA examiner's opinion that 
the veteran met the criteria for malingering, alcohol 
dependence and polydrug use both in partial remission, and 
that the veteran did not endorse symptoms consistent with 
PTSD.  Examination revealed complaints of recurrent 
depressive and anxiety symptoms, as well as general 
nervousness in a crowd, irritability and difficulty sleeping.  
However, the examiner opined that while the veteran had a 
Combat Action Ribbon, he did not find that the veteran had 
experienced the combat events in Vietnam as traumatic because 
while they were stressful, the veteran did not indicate any 
intense helplessness or horror.  Regarding his sexual 
assault, the examiner noted that while the event was clearly 
distressing and made the veteran angry and uncomfortable, the 
veteran's response to the event at the time did not suggest 
that it was traumatizing for him.  Ultimately the examiner 
provided diagnoses of anxiety disorder, not otherwise 
specified, depressive disorder, and alcohol dependence in 
full sustained remission, and assigned a GAF score of 60-62.  

The examiner explained that he did not find a diagnoses of 
PTSD due to several factors, including; the VA examiner in 
2003 indicated that the veteran did not meet the criteria for 
PTSD, subsequent comprehensive PTSD assessments also noted 
that the veteran did not meet the criteria for a diagnosis of 
PTSD because the examiners felt that the veteran had not 
clearly experienced a traumatic event, the veteran did not 
endorse symptoms consistent with PTSD such as persistent 
nightmares, and the veteran attributed some of his symptoms  
to other factors such as alcohol dependence or the medicine 
taken for his depression.  Additionally, while the examiner 
stated that it did appear that the veteran's sexual trauma in 
the military affected his sexual functioning and relationship 
with his wife, as well as his personal identity, the 
depressive symptoms and identity issues have been exacerbated 
by other stressors in his life.  While the examiner did 
indicate that the veteran's anxiety and depression are at 
least as likely as not related to his sexual assault in 
service as well as several other factors, he did not find a 
diagnosis of PTSD.

Finally, subsequent psychiatric treatment records and VA 
outpatient reports dated February 2006 through September 2006 
did not note a diagnosis of PTSD but rather showed treatment 
for depression, MST.  One note dated August 2006 did indicate 
that the veteran displayed symptoms of PTSD, but that the 
psychologist would continue to explore the symptoms and did 
not note a diagnosis of PTSD.

As stated above, to establish service connection for PTSD, 
there must be confirmed diagnoses of PTSD conforming to the 
(DSM-IV).  The veteran was afforded two VA PTSD evaluations, 
as well as submitted VA outpatient reports and two separate 
PTSD clinic evaluations.  While a few VA outpatient reports 
note a diagnosis of chronic PTSD, they also note treatment 
for significant alcohol dependence, and essentially appear to 
be based on the veteran giving a history of sexual trauma 
while in the navy.  
The Board acknowledges that the veteran does have a diagnosis 
of PTSD, albeit contradicted by other competent medical 
evidence of record.  Nevertheless, the Board finds that the 
law is clear that when there is an approximate balance of 
positive and negative evidence regarding the merits of the 
appellant's claim that would give rise to a reasonable doubt 
in favor of the appellant, the benefit of the doubt rule is 
applicable.  See 38 U.S.C.A. § 5170(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).  As discussed above, the 
veteran received the CAR during his service, and thus, has 
combat status.  Based on the requirements under 38 C.F.R. 
§ 3.304(f)(1) and the fact that he veteran has been variously 
diagnosed with PTSD, the Board finds the veteran's claim of 
service connection for PTSD must be granted.

The claims for service connection for rheumatoid arthritis
and residuals of scalding burns

The veteran contends that he received scars to the head and 
chest when boiling water fell on him during rough seas.  He 
also contends that he has rheumatoid arthritis as a result of 
his active service.

The veteran's service medical records are silent as to any 
treatment for rheumatoid arthritis.  However, the records so 
contain treatment for first and second degree burns to the 
head and chest as the result of hot water being spilled on 
the veteran during rough seas.  A September 1973 treatment 
report revealed treatment for the veteran's burns to the head 
and chest.  A separation examination dated December 1973 
noted marks on the left and right posterior shoulder.  
However, enlistment examinations dated August 1978 and 
February 1980 did not note any abnormalities of the skin.    

The veteran submitted VA outpatient reports dated May 2001 
through January 2006.  These records are silent to any 
complaints of or treatment for residuals of his burn during 
service.  These records are also silent to any complaints of 
or treatment for rheumatoid arthritis.

The veteran was also provided with a VA examination for 
scars.  The veteran reported that he was treated for 
approximately one week in sick bay for burns he received to 
his face, upper chest and right ear.  Examination of the 
right ear, right neck and upper chest revealed no visible 
scars.  The examiner provided a diagnosis of status post burn 
to the neck, upper chest and right ear without any residuals.  

The veteran also submitted statements as well as a lay 
statement from a fellow shipmate and cook, stating that the 
veteran received burns when a pitcher of boiling water fell 
on him during rough seas. 

While there was evidence of burns to the head, upper chest 
and ear during service, the record is devoid of any current 
residuals or disabilities related to the burns received 
during service.  Additionally, the VA examiner indicated that 
there were no residuals due to the burns he received in 
service.  In absence of proof of a present disability, there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

Additionally, the record is silent to any treatment for or 
any diagnosis of rheumatoid arthritis at any point during 
service, or any point after service.  In absence of proof of 
a present disability, there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Because there are no current residuals of the burns received 
during service and there is no current diagnosis for 
rheumatoid arthritis, the evidence does not show that the 
veteran has a current disability related to, or incurred in 
service.  As there is not an approximate balance of positive 
and negative evidence regarding the merits of the appellant's 
claims that would give rise to a reasonable doubt in favor of 
the appellant, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5170(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for PTSD is granted.

Service connection for rheumatoid arthritis is denied.

Service connection for residuals of scalding burns to the 
forehead and chest is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


